Citation Nr: 0706452	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for bilateral foot 
disability has been received and if so, whether the reopened 
claim should be granted.

2.  Whether new and material evidence to reopen a claim of 
service connection for disability of the right knee has been 
received and if so, whether the reopened claim should be 
granted.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In December 2005, the veteran failed to appear, without 
explanation, for a Board hearing at the RO.  He has not 
requested that the hearing be rescheduled. 

Although the record reflects that the RO determined that new 
and material evidence has been submitted to reopen the 
appellant's claims, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The claims to reopen are decided herein while 
the other matters on appeal are addressed in the remand that 
follows the order section of this decision.

The Board also notes that in a statement submitted in January 
2004, the veteran raised the issue of entitlement to service 
connection for bilateral ankle disability.  This issue has 
not been addressed by the RO.  Therefore, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1994, the 
veteran's claims for service connection for a bilateral foot 
disability and disability of the right knee were denied.  

2.  The evidence associated with the claims file subsequent 
to the August 994 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for disability of 
the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Entitlement to service connection for a bilateral foot 
disability and disability of the right knee was denied by in 
an unappealed rating decision of August, based on the RO's 
determination that the evidence did not establish that the 
claimed disabilities were incurred in or aggravated by active 
service.  The veteran's current claims to reopen were 
received in 2003.

The evidence of record at the time of the August 1994 rating 
decision included no service medical records and no evidence 
corroborating the veteran's contention that he had problems 
with his feet or right knee in service.  The subsequently 
received evidence includes statements from relatives of the 
veteran and persons who served with the veteran essentially 
indicating that the veteran had problems with his feet in 
service that resulted in him being reassigned to a position 
that required less standing, that he had problems with his 
feet and knees at the time of his discharge and that he 
continues to have problems with his feet and knees.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it relates to unestablished 
facts necessary to substantiate the claim and is sufficient 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claims is in order.




ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
foot disability is granted.

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for disability 
of the right knee is granted.


REMAND

The veteran contends that he was drafted into the military 
despite the fact that he had a flat foot disability.  He 
further claims that while on active duty, due to prolonged 
standing and marching, he experienced problems with his feet 
and knees; that he was given shoes with an orthopedic heel 
due to his bilateral foot disorder; and that he was given a 
medical profile due to his bilateral foot disorder.  He also 
appears to be claiming that the problems with his knees, low 
back and hips were caused by his bilateral foot disability.

The service medical records are unavailable, but as noted 
above, there is corroborating lay evidence of the veteran's 
problems with his feet and knees in service.  The post-
service medical evidence shows that the veteran was 
prescribed orthopedic shoes in March 1996 and shows that he 
has bilateral knee disability and disability of his low back.  
However, no medical opinion addressing the etiology of these 
disabilities is of record.  Therefore, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of all currently present 
disorders of the veteran's feet, knees, and low back.  
Moreover, in view of the veteran's contention that he has a 
bilateral hip disability due to the bilateral foot 
disability, the Board has determined that a VA examination to 
determine the nature and etiology of any currently present 
hip disorders should also be performed.

In addition, while this case is in remand status, the veteran 
should be afforded all required notice.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any such 
evidence, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of the any 
currently present disabilities of the 
veteran's feet, knees, low back and hips.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  Any indicated 
studies should be performed. 

Based upon the examination results and 
claims folder review, the examiner should 
provide an opinion with respect to each 
currently present foot disability, as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the veteran's 
military service.  In addition, the 
examiner should provide an opinion with 
respect to each currently present 
disability of the low back, either knee 
and either hip, as to whether there is a 
50 percent or better probability that the 
disability is etiologically related to 
the veteran's military service or was 
caused or chronically worsened by foot 
disability.  The rationale for all 
opinions expressed must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims 


							(CONTINUED ON NEXT PAGE)


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


